46 F.3d 1130
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ardelia WILSON, Plaintiff-Appellant,v.Donna E. SHALALA, Secretary of Health and Human Services,Defendant-Appellee.
No. 94-1819.
United States Court of Appeals, Fourth Circuit.
Argued Nov. 15, 1994.Decided Jan. 17, 1995.

Ardelia Wilson, appellant pro se.
Kaye A. Allison, Office of the United States Atty., Baltimore, MD, for appellee.
Before WILKINSON and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment for Appellee in her employment discrimination action.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reason ing of the district court.*  Wilson v. Shalala, No. CA-91-1974-WN (D. Md. May 26, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the mate rials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We note that the district court correctly found Appellant's civil complaint time-barred because she filed her administrative complaint more than 15 days after she received notice of her right to file a formal complaint and because the 15-day limit was not subject to equitable tolling.  See Baldwin County Welcome Ctr. v. Brown, 466 U.S. 147, 151 (1984);  Young v. National Ctr. for Health Servs.  Research, 828 F.2d 235, 237 (4th Cir.1987);  English v. Pabst Brewing Co., 828 F.2d 1047, 1049 (4th Cir.1987), cert. denied, 486 U.S. 1044 (1988);  29 C.F.R. Sec. 1613.214(a)(1)(ii), (a)(4) (1993).  Accordingly, we need not and do not reach the merits of Appellant's discrimination claims